Case 1:19-cv-03347-RBJ-SKC Document 8 Filed 02/18/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

 Civil Action No 19-cv-03347-RBJ-SKC

 WYATT T. HANDY, JR.,

        Plaintiff,

 v.

 CITY OF AURORA,
 ANTHONY NICHOLS, Officer,
 CHRISTOPHER THRIVIERGE, Officer,
 JOSIAH COE, Officer,
 CHRISTOPHER YARBOROUGH, Officer, and
 ALEX SOTELO, Officer,

        Defendants.


               ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE


        Pursuant to 28 U.S.C. § 636(b)(1)(A) through (C) and Fed.R.Civ.P. 72(a) and (b), and

 D.C.COLO.LCivR 72.1C, United States Magistrate Judge S. Kato Crews is designated to

 conduct proceedings in this civil action as follows:

        (x) Convene a scheduling conference under Fed. R. Civ. P. 16(b) and enter a
             scheduling order meeting the requirements of D.C.COLO.LCivR 16.2.

        (x) Conduct such status conferences and issue such orders necessary for
             compliance with the scheduling order, including amendments or
             modifications of the scheduling order upon a showing of good cause.

        (x) Hear and determine pretrial matters, including discovery and other
            non-dispositive motions.

        (x) Conduct hearings, including evidentiary hearings, and submit proposed
             findings of fact and recommendations for rulings on dispositive motions.

        ( ) Alternative Dispute Resolution Authority: Court Sponsored alternative
            dispute resolution is governed by D.C.COLOCivR 16.6. On the
Case 1:19-cv-03347-RBJ-SKC Document 8 Filed 02/18/20 USDC Colorado Page 2 of 2




           recommendation or informal request of the magistrate judge, or on the
           request of the parties by motion, the Court may direct the parties to
           engage in an early neutral evaluation, a settlement conference, or another
           alternative dispute resolution proceeding.

        ( ) Conduct a pretrial conference and enter a pretrial order.

        IT IS ORDERED that this civil action is referred to the named magistrate judge to

 proceed according to the designations marked (X) above.

        DATED this 18th day of February, 2020.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge
